Citation Nr: 0613941	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-23 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to former prisoner-of-war (POW) status for 
Department of Veterans Affairs (VA) purposes.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 









INTRODUCTION

The appellant had certified military status as follows: 
Beleaguered: December 17, 1941 to April 8, 1942; No casualty 
status: April 9, 1942 to August 5, 1945; Regular PA 
(Philippine Army) service: August 6, 1945 to May 20, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating determination 
of the Manila, the Republic of the Philippines, VA Regional 
Office (RO), which determined that the appellant was not 
entitled to former POW status for VA purposes.  The appellant 
submitted a notice of disagreement in April 2003; a statement 
of the case was issued in April 2004; and a timely 
substantive appeal was received in June 2004.  Although the 
RO denied the claim in January 2004 on the basis that new and 
material evidence had not been submitted, the RO subsequently 
adjudicated the claim on the merits in April 2004 and August 
2005.  Accordingly, there is no prejudice to the appellant by 
the Board adjudicating the claim on the merits.


FINDING OF FACT

There is no reasonable basis to question the finding of the 
service department that the appellant was not a POW.


CONCLUSION OF LAW

The appellant may not be recognized as a former POW for VA 
purposes.  38 C.F.R. §§ 3.1(y), 3.8, 3.41, 3.203 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  POW Status

The appellant asserts that he is entitled to former POW 
status.

In a December 2002 rating decision, the RO denied the 
appellant's claim of entitlement to former POW status on the 
basis that the evidence did not establish that the appellant 
was a former POW.  In a rating decision, dated in January 
2003, the RO denied claims for service connection for ten 
separate disabilities.  In its decision, the RO noted that it 
had determined that POW status was not warranted in its 
December 2002 administrative decision, and further stated 
that service connection for the claimed disabilities was not 
warranted as the presumptive provisions afforded to POWs were 
not for application.  The appellant appealed.  After 
additional evidence was received, the RO again denied former 
POW status in January 2004, and August and October of 2005.  

A review of the appellant's written submissions shows that he 
asserts that he was a POW from April 9, 1942 to October 4, 
1942.  See e.g., appellant's claim (VA Form 21-526), received 
in October 2000.  He asserts that he was a POW at Camp 
O'Donnell, in Capas, Tarlac.  See appellant's letter, 
received in January 2000.  In April 2002, the RO sent a 
letter requesting additional details from the appellant.  The 
Board notes, however, that the appellant's answers were 
mostly nonresponsive to the RO's questions, in particular, he 
did not provide the name of the camp or the place where he 
was held captive, nor did he provide the names of any men who 
were captured or interned with him.  

The evidence includes the appellant's "Affidavit for 
Philippine Army Personnel," (APAP) dated in November 1945, 
which shows that he indicated that he had been a POW from 
April 9, 1942 to October 4, 1942, that he had been released, 
and that during his time as a POW he was at Capas, Tarlac.  
The APAP shows that the appellant reported that he was called 
to active duty with the U.S. Armed Forces in the Far East 
(USAFFE), "Hq Serv Co 3rd Engineer Bn Pvt," on December 17, 
1941, and that he had served with "F" Co 3rd Reg't 1st Reg 
Div" from December 17, 1941 to October 21, 1941, that he had 
fought in Bataan, that he surrendered on April 9, 1942, that 
he had not surrendered under Proclamation No. 1, that he was 
a civilian farmer from October 5, 1942 until he was processed 
at Camp Murphy on August 5, 1945.  The appellant further 
indicates that his awards included the Asiatic Pacific 
Theater Ribbon with one bronze star, and the Distinguished 
Unit Badge with two oak leaf clusters. 

A "certification" from the Armed Forces of the Philippines, 
dated in May 1998, indicates that the appellant was inducted 
on December 17, 1941, and that he was a POW from April 9, 
1942 to October 4, 1942.  The Board notes that a 
"certification" from the Armed Forces of the Philippines, 
dated in July 2003, is essentially duplicative of the 
"certification" from the Armed Forces of the Philippines, 
dated in May 1998, and will not be further discussed.

A statement from the service department (VB Form #32), dated 
in May 1951, states that the appellant had the following 
service: Beleaguered: December 17, 1941 to April 8, 1942; No 
casualty status: April 9, 1942 to August 5, 1945; Regular PA 
(Philippine Army) service: August 6, 1945 to May 20, 1946.  
The service department determined that the appellant's claim 
that he was a POW from April 9, 1942 to October 4, 1942 was 
not substantiated, and that he was a civilian farmer from 
October 5, 1942 to August 5, 1945.  The statement indicates 
that he was not in missing status, or POW status, at any 
time, and he had no recognized guerrilla service.  He 
returned to military control on August 6, 1945.  No injury or 
illness was claimed.  

In its December 2002 rating decision, the RO indicated that 
the appellant was not considered to have been a POW by the 
service department.  

An affidavit from B.M.D., dated in June 2004, shows that the 
affiant states the following: he knew the appellant from his 
home town; they served together at Bataan; after the 
surrender at Bataan he and the appellant participated in the 
"death march" to San Fernando, Pamplanga, and then to Camp 
O'Donnell, Capas, Tarlac; the affiant was released on October 
5, 1942 and he left the appellant with "group 8"; in late 
1942 he met the appellant and learned that he had been 
released on October 4, 1942.  

An affidavit from B.M.D., dated in July 2004, contains 
essentially the same statements as the June 2004 affidavit, 
and shows that the affiant states, "On June 12, 2004, at 
Cabanatuan City, 3100 Neuva Ecija, I voluntarily prepared the 
affidavit in favor of [the appellant], he being my fellow 
Prisoner of War during World War II at Camp O'Donnell, Capas, 
Tarlac."  

Service records for B.M.D. have been associated with the 
claims file, specifically, an undated USAAC Form 632, and an 
APAP, dated in July 1946.  The Form 632 indicates that he 
served in the 21st Division, and that he was a POW from April 
9, 1942 to September 24, 1942.  The basis for POW status 
notes a list of POWs from Capas.  The APAP notes service in 
Bataan immediately prior to POW status in Capas, with POW 
status beginning on April 10, 1942 and ending on October 5, 
1942.  A section entitled "chronological record of wounds 
and illness incurred" shows that B.M.D. reported treatment 
for a shrapnel wound to the left leg from April 4, 1942 to 
April 11, 1942, at Bataan.  

In January 2005, B.M.D.. was deposed by VA personnel.  The 
transcript of the deposition shows that he testified to the 
following:  the signature on the June 2004 affidavit was his; 
the June 2004 affidavit was prepared by B.Q.R. of "Burgos 
Extension" in Cabanatuan City; it was the first time that he 
had ever met B.Q.R., whom he met through the appellant and 
his daughter; he did not know if B.Q.R. was a "fixer"; he 
had read and understood the contents of the affidavit prior 
to signing it; he saw the appellant during the death march 
and they were together from Mariveles to Camp O'Donnell and 
he was with the appellant until about the last week of his 
imprisonment; he had been wounded in April 1942, but he was 
never hospitalized.

The determinative question that must be resolved in the 
present matter is whether the record has established that the 
appellant had status as a former POW as defined by statutes 
and regulations.  See 38 U.S.C.A. § 101(32); 38 C.F.R. § 
3.1(y).  The appellant claims that he was a POW from April 9, 
1942 to October 4, 1942, and that during that time he was a 
member of the USAFFE.  

Under 38 C.F.R. § 3.41(a), active service of a regular 
Philippine Scout or a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States will 
include POW status immediately following (1) a period of 
active duty, or (2) a period of recognized guerrilla service 
or unrecognized guerrilla service under a recognized 
commissioned officer.

In those cases where following release from active duty as 
set forth in 38 C.F.R. § 3.41(a) it is factually found by VA 
that a veteran was injured or killed by the Japanese because 
of anti-Japanese activities or his or her former service in 
the Armed Forces of the United States, such injury or death 
may be held to have been incurred in active service for VA 
purposes.  38 C.F.R. § 3.41(b).

In VAOPGCPREC 14-94, the General Counsel interpreted 38 
C.F.R. § 3.9(b).  The General Counsel held that, in 
determining the period of active service of a Regular 
Philippine Scout or a member of the Philippine Commonwealth 
Army while serving with the United States Armed Forces under 
38 C.F.R. § 3.9, a service-department certification will be 
controlling as to the date of enlistment or the date of 
report for active duty.  However, the General Counsel also 
held that VA is not bound by a service-department 
certification as to the ending date of such veteran's period 
of active duty.  Specifically, the General Counsel stated 
that VA may include a period spent in a POW status in 
determining a veteran's period of active service, if such 
veteran was detained or interned by the enemy "immediately 
following a period of active duty."  The General Counsel 
indicated that the phrase "immediately following a period of 
active duty" as used in 38 C.F.R. § 3.9(b) may be construed 
as referring to an event following closely after a period of 
active duty, directly related to that duty, and occurred 
before the veteran performed activities not related to active 
military duty.  The General Counsel also noted that, for 
members of the irregular guerrilla forces, the service-
department certification of such a veteran's service is 
controlling.  The General Counsel also held that, in 
determining a period of active service, VA is not bound by a 
service-department finding of pay entitlement under the 
Missing Persons Act.  VAOGCPREC 14-94 (June 8, 1994).

To the extent that the RO's decisions may have relied upon 38 
C.F.R. § 3.9, and the interpretation of that regulation by 
VA's General Counsel in VAOPGCPREC 14-94, that regulation has 
been redesignated as 38 C.F.R. § 3.41.  See 66 Fed. Reg. 
66,763-66,767 (December 27, 2001).

With regard to Philippine service, service department 
certifications document various forms of service.  See 38 
C.F.R. §§ 3.40, 3.41.  Generally, a service department 
determination as to an individual's military service shall be 
binding upon VA unless a reasonable basis exists for 
questioning it.  Manibog v. Brown, 8 Vet. App. 465 (1996); 
Duro v. Derwinski, 2 Vet. App. 530 (1992).  Regulations also 
provide that VA shall accept the findings of the appropriate 
service department that a person was a POW during a period of 
war unless a reasonable basis exists for questioning it.  38 
C.F.R. § 3.1(y).  Under 38 C.F.R. § 3.1(y), however, VA is 
not required to follow the service department's findings that 
the veteran was not a POW. VAOPGCPREC 14-94.  VA may utilize 
other evidence to establish the conclusion of a Philippine 
military veteran's period of service under 38 C.F.R. § 
3.41(b).

In summary, a review of the record reveals that in 1951, the 
service department verified that the appellant had the 
following service: Beleaguered: December 17, 1941 to April 8, 
1942; No casualty status: April 9, 1942 to August 5, 1945; 
Regular PA (Philippine Army) service: August 6, 1945 to May 
20, 1946.  The service department determined that he was not 
a POW, and that he had no recognized guerilla service.  The 
appellant's Affidavit for Philippine Army Personnel (APAP), 
signed in November 1945 indicated that he had fought in 
Bataan, that he surrendered on April 9, 1942, that he had not 
surrendered under Proclamation No. 1, and that he was a 
civilian farmer from October 5, 1942 until he was processed 
at Camp Murphy on August 5, 1945.  A "certification" from 
the Armed Forces of the Philippines, dated in May 1998, 
indicates that the appellant was inducted on December 17, 
1941, and that he was a POW from April 9, 1942 to October 4, 
1942.  Affidavits from B.M.D., dated in June and July of 
2004, show that the affiant stated  that he and the appellant 
served together at Bataan, that after their surrender they 
participated in the "death march" to Camp O'Donnell, Capas, 
Tarlac, that they were POWs at Camp O'Donnell, and that the 
appellant was released on October 4, 1942.   

The Board finds that the claim must be denied.  In 1951, just 
a few years after the end of World War II, the service 
department determined that the appellant was not a former 
POW.  Although the appellant asserts that he was a POW at 
Camp O'Donnell for about six months (from April 9, 1942 to 
October 4, 1942), there is no evidence that he was on the POW 
roster for Camp O'Donnell.  In fact, the service department 
determined that he was in a "no casualty status" during this 
time.  Under the circumstances, the Board finds that the 
evidence is insufficient to establish a reasonable basis for 
questioning the service department determination.  See 
Manibog v. Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 
2 Vet. App. 530 (1992).  

In this regard, although the Board has considered the 
statements of B.M.D., these statements were received in 2004, 
over 50 years after the appellant's claimed period of alleged 
POW status, and the probative value of these statements is 
lessened by the fact that B.M.D. has provided conflicting 
statements as to whether or not he personally prepared his 
June 2004 affidavit.  His wife and son also stated in 
September 2004 that he had given his affidavit to a "claims 
fixer" and assisted several comrades by executing affidavits 
as a witness, though B.M.D. has stated that he did not know 
if the person that prepared the affidavit was a claims fixer.  
Accordingly, the Board finds that the appellant is not 
entitled to recognition as a POW for VA purposes, and that 
the claim must be denied.   


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In Pelea v. Nicholson, 19 Vet. App. 296 (2005), the Court 
held that in cases such as this, VA must inform the claimant 
(1) about the information and evidence not of record that is 
necessary to substantiate the claim for entitlement to basic 
eligibility to VA benefits; (2) about the information and 
evidence that VA will seek to provide; (3) about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board finds that the notice requirements have been 
satisfied.  Prior to adjudication of the claim in December 
2002, the RO sent the appellant a notice letter in September 
2001 (hereinafter "VCAA notification letter") that informed 
him of the type of information and evidence necessary to 
support his claim.  The notification letter informed the 
appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  See 38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) 
(2005).  The RO's notification letter contained a specific 
request for the appellant to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
evidence that he desired VA to attempt to obtain.  With 
regard to POW status, in letters, dated in July 2000 and 
April 2002, the RO notified the appellant that although he 
claimed to have prisoner of war status, that this would have 
to be verified.  In the April 2002 letter, he was requested 
to answer a number of questions about his claim of being a 
POW.  In May 2002, the appellant submitted a response to the 
RO's April 2002 letter, and a review of his letters shows 
that he clearly understood the issue.  He was notified of the 
relevant laws in the December 2002 administrative decision, 
as well as an August 2005 administrative decision.  In 
February 2003, he was sent a letter listing 



documents substantiating POW status included documents from 
sources other than the service department.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  In 
this case, the issue on appeal is one of entitlement to POW 
status, and no assignments of disability ratings or effective 
dates are directly in issue.  Therefore, VA's duty to notify 
the appellant has been satisfied, and no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the appellant's service records, as well 
as private medical records, and other relevant evidence.  The 
Board has attempted to verify the claimed POW status with the 
service department.  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist 



could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Recognition of the appellant as a POW is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


